DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of record fail to anticipate nor render obvious the specific sequence and combination of claimed elements. Ramakrishnan et al.1 generally teach system comprising: at least one processor, and a storage configured to store instructions, the instructions, when executed by the at least one processor, causing the system to effectuate a method comprising: obtaining image data, the image data including a plurality of voxels corresponding to a first plurality of ribs of an object (see abstract, § 2.1 J 1, fig 2); identifying a first plurality of seed points for the first plurality of ribs (see fig. 3: seed point detection); labelling the first plurality of identified seed points to obtain labelled seed points; (see fig. 3, § 2.1.1: seed points are sequentially labelled from the top to the bottom of the lung). However, Ramakrishnan et al. fail to explicitly teach determining a connected domain of a target rib of the first plurality of ribs based on at least one rib segmentation algorithm without depending on the first plurality of identified seed points for the first plurality of ribs; and labelling the target rib based on the labelled seed points and the connected domain of the target rib.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 Ramakrishnan, Sowmya, et al. "Automatic three-dimensional rib centerline extraction from CT scans for enhanced visualization and anatomical context." Medical Imaging 2011: Image Processing. Vol. 7962. SPIE, 2011.